{¶ 18} Because I believe that the trial court's finding of guilt was against the manifest weight of the evidence, I respectfully dissent.
 {¶ 19} The alleged victim in this case testified that James was not involved in the altercation that led to her injuries. The photographs of Tracy did not show any bruises on Tracy's neck that would have corroborated her mother's testimony that James had his hands around her throat. Because I believe that the testimony of Tracy and James was more credible than that of Pamela, I would sustain the first assignment of error and remand the case for a new trial.